Exhibit 10.6

ALLONGE TO TERM NOTE


As of June 1, 2012


THIS ALLONGE TO TERM NOTE (THE “ALLONGE”) IS TO BE ATTACHED PERMANENTLY TO THE
TERM NOTE DATED AS OF MAY 27, 2009 AND MADE BY EDAC TECHNOLOGIES CORPORATION,
GROS-ITE INDUSTRIES, INC., AND APEX MACHINE TOOL COMPANY, INC. (collectively,
the “BORROWER”) TO THE ORDER OF TD BANK, N.A. IN THE ORIGINAL PRINCIPAL AMOUNT
OF FOUR MILLION THREE HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($4,360,000.00)
(THE “NOTE”).


All capitalized terms used but not otherwise defined in this Allonge shall have
the meanings ascribed to such terms in the Note.


Except as set forth in this Allonge, the Note remains in full force and effect
and has not been modified or amended in any respect.


This Allonge and the Note shall be read, construed and interpreted as one and
the same instrument.


The Note is hereby amended so that any and all references to “Borrower” or
“Maker” shall hereinafter mean and include EDAC TECHNOLOGIES CORPORATION,
GROS-ITE INDUSTRIES, INC., APEX MACHINE TOOL COMPANY, INC., and EBTEC
CORPORATION, jointly and severally.




[remainder of page intentionally left blank; signature page follows]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
To the extent necessary to assure the liability of the Borrower to the holder of
the Note, the signature of the entities constituting the Borrower appearing
below shall be construed as both an endorsement and a reissue of the Note.


 
EDAC TECHNOLOGIES CORPORATION
         
By: /s/Glenn L. Purple                             
 
       Name: Glenn L. Purple
 
       Its Chief Financial Officer
 
       Duly Authorized
         
GROS-ITE INDUSTRIES, INC.
         
By: /s/Glenn L. Purple                             
 
       Name: Glenn L. Purple
 
       Its Secretary
 
       Duly Authorized
         
APEX MACHINE TOOL COMPANY, INC.
         
By: /s/Glenn L. Purple                             
 
       Name: Glenn L. Purple
 
       Its Secretary
 
       Duly Authorized
         
EBTEC CORPORATION
         
By: /s/Glenn L. Purple                             
 
       Name: Glenn L. Purple
 
       Its Treasurer
 
       Duly Authorized


 